Citation Nr: 0720837	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployabiltiy due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970. 

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied entitlement to a TDIU.  

The veteran has service connection (only) for a psychiatric 
disability described as post-traumatic stress disorder (PTSD) 
with schizophrenic reaction, paranoid type, for which a 70 
percent rating is currently assigned.

In May 2007, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folder.  (Tr.)  At that time, he submitted additional 
written evidence on which he provided a waiver of initial 
VARO consideration.  He also asked to have his case advanced 
on the docket due to severe illness.  The veteran represents 
himself in the current appeal.

In June 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  Adequate relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has service connection for PTSD with paranoid 
schizophrenia rated as 70 percent disabling.

3.  The evidence of record is in balance, raising a 
reasonable doubt, as to whether the veteran's service-
connected disability now causes him to be unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision with regard to his TDIU 
claim, there is no need for analysis of the RO's compliance 
with the VCAA, its implementing regulations, or subsequent 
judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  All veterans who 
are shown to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  


III.  Factual Background, and Analysis

The veteran had active Army service with the Signal Corps 
from April 1967 to April 1970; he was in Vietnam from October 
1967 to October 1968 which included the Vietnam 
Counteroffensive Phases III, IV and V and the Tet-Offensive.  

Within several months of separation from service, the veteran 
was admitted to private and then VA hospitalization for what 
was characterized as schizophrenia, paranoid type during 
which time he was declared incompetent for a period of about 
a year.  Service connection was granted for that disorder in 
1971 with the initial assignment of a 100 percent rating from 
the day following separation from service.  Since then, the 
rating has been at various levels, the current level having 
been assigned in 2001.  His psychiatric diagnosis had varied 
over the years (schizophrenia, depression, mood disorder not 
otherwise specified, rule out personality paranoid disorder) 
with the diagnosis of PTSD surfacing in March 1999 at which 
time it was said to be not a new diagnosis but clarification 
of old ones.

A review of the aggregate records reflect that since service, 
the veteran has had a number of jobs, e.g., as a horse 
trainer traveling with the circus (1977), waiter, cook and 
janitor (1992), as a salesperson for at K-Mart (1996-8), 
storing warehouse, stocking and receiving clerk at Target 
(2001), and in 2002, began a two year probationary option for 
maintenance or housekeeping employment with VA.  

For comparative purposes, and in assessing his employment 
situation in association with regard to his mental health 
disability, a VA examiner in September 2001 said that his 
PTSD likely had had a severe impact on his ability to 
function socially and occupationally.  On VA psychiatric 
evaluation in August 2002, his Global Assessment of 
Functioning (GAF) score was 55.

Since about the mid-1990's, the veteran had been diagnosed 
with nonservice-connected human immunovirus deficiency (HIV) 
with a number of secondary problems including eye 
difficulties, psoriasis, lymphadenopathy, etc.  He has 
received medications on an ongoing basis.

Initial reports in August 2002 showed that he was doing well, 
was punctual, got along well with fellow employees, "had 
highly productive behavior", and had had no conflicts with 
supervisors, etc.  

On VA examination in August 2003, he was described as having 
worked in 15-20 different jobs since service of which he said 
he had lost 7-8 days due to constant arguments with his 
supervisor or other workers.  

Follow-up notes in November 2005 showed that he denied that 
his depression had been impacting his work; he was off two 
days during mid-week and had been working on weekends.  On VA 
examination in November 2005, he reported that he was working 
in housekeeping with VA but had been put on sick leave 
restriction due to his use of sick leave twice a week.  The 
examiner felt that it was impossible to separate out 
precisely how much sick leave was being used for PTSD 
symptoms.  He had been managing to keep his job but it had 
been suggested he might want to retire.  In the prior 6 
months, he had used 240-320 hours sick leave for his mental 
health problems.  He had crying spells once a month and felt 
sad several times a week.  The examiner explained the 
intermixing of symptoms and medications.  His GAF was 40.

Statements are of record from two VA physicians in late 2005 
to the effect that his skin problems and his underlying 
overall medical conditions including HIV rendered him unable 
to work.  The veteran himself reported, and later submitted 
documentation in the form of a VA Form 21-8940, received in 
April 2006, to the effect that he had stopped work with VA in 
November 2005 and was living at the state veterans home.  
Another VA Form 21-4129 indicated that he had worked for VA 
as a housekeeping aid from May 2002 to June 2006 and had been 
given disability retirement, with his last work day being 
December 10, 2005.

Contained within his clinical evaluation outpatient files is 
a statement by the veteran's ongoing psychiatric clinical 
nurse specialist, which has been separately typed up and 
submitted under a date of May 2007 (at the time of the 
hearing).  She noted that the veteran had been turned down 
for TDIU because of his HIV.  She further noted as follows:

However, the (patient) has a long history 
of difficulty maintaining employment due 
to mistrust of peers/supervisors and was 
increasingly intolerant of coworkers at 
the time he was put on medical leave by 
his infectious disease physician (named).  
It is likely that this intolerance would 
have escalated, as it had in the past 
(most recently while employed at 
Target),and resulted in patient's 
termination/quitting.  (The veteran) has 
often felt targeted by peers/supervisors, 
and has had conflict with authority 
figures.  This likely related to his 
military sexual trauma.  He continues 
with nightmares and intrusive thoughts 
and remains socially withdrawn, 
frequently isolating in his apartment. 

At the hearing held at the VARO in May 2007, the veteran 
testified that he was unable to deal with supervisors at 
work.  Tr. at 3.  He said he would get upset and then they 
would get into an argument and he would be written up.  Tr. 
at 3-4.  He said he had last been working at Target where 
people were getting promoted who had come after he had, and 
he was doing all of their work. Tr. at 4.  He had worked for 
two years at Target as a backroom stock clerk.  He described 
a particular confrontation with his supervisor.  Tr. at 5.  
He said he had been working as a janitor at the VA facility 
but he could not do the job.  Tr. at 5-6.  His PTSD also 
caused him to have sleeping problems and he would fall asleep 
in the closet; he found the job generally too stressful and 
that caused anxious thoughts and anger at supervisors as well 
as suicidal thoughts.  Tr. at 6.  He said the longest he had 
held a job since service was with the circus.  Tr. at 8.  He 
said he had just been granted Supplemental Security Income 
(SSI) benefits due to his psychiatric problems and HIV.  Tr. 
at 9.  

As noted above, the veteran's sole service-connected 
disability is his psychiatric impairment characterized as 
PTSD with paranoid schizophrenia, rated as 70 percent 
disabling.  Thus, his service- connected disability meets the 
schedular criteria for a TDIU rating under the provisions of 
38 C.F.R. § 4.16(a).

After carefully reviewing the evidence of record, the Board 
concludes that the evidence is in equipoise as to whether the 
veteran's service-connected disability, when considered in 
association with his overall occupational experience, now 
renders him unable to secure or follow a substantially 
gainful occupation.  It is noted that the veteran has HIV and 
associated problems which impact his ability to work.  The 
effects of nonservice-connected disabilities must not be 
considered with regard to this TDIU issue.  38 C.F.R. § 4.16.  
Nonetheless, the evidence demonstrates that the veteran has 
had an escalating problem with dealing with supervisors and 
working with co-workers.  Moreover, there is medical opinion 
to the effect that this, as an integral component to his 
mental health disability, is responsible for his current lack 
of work.  His last job was terminated with his retirement on 
disability, and based on the aggregate evidence of record, it 
is reasonably demonstrated that his PTSD and paranoid 
schizophrenia are significantly responsible for his 
termination in that job and his inability to get additional 
work.  That is, the evidence, to include his recent hearing 
testimony, relating to his situation since his job ended in 
December 2005 tends to support his contention that he is now 
entitled to a finding of individual unemployability due to 
the service-connected psychiatric disability. 

As the evidence is in equipoise in this claim, the benefit-
of-the-doubt doctrine applies and resolving all doubt in his 
favor, a TDIU is in order.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 57 (1990).




ORDER

Entitlement to a TDIU is granted, subject to the pertinent 
regulations relating to the payment of monetary awards. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


